                                   1   DAVID C. ALLEN (SBN 190479)
                                       david.allen@btlaw.com
                                   2   KELLEY S. OLAH (SBN 245180)
                                       kelley.olah@btlaw.com
                                   3   GABRIELLE ANDERSON-THOMPSON (SBN 247039)
                                       gathompson@btlaw.com
                                   4   BARNES & THORNBURG LLP
                                       2029 Century Park East, Suite 300
                                   5   Los Angeles, California 90067
                                       Telephone:    (310) 284-3880
                                   6   Facsimile:    (310) 284-3894
                                   7   Attorneys for Defendants
                                       DEPUY ORTHOPAEDICS, INC. n/k/a MEDICAL
                                   8   DEVICE BUSINESS SERVICES INC.; JOHNSON &
                                       JOHNSON (erroneously sued as “Johnson & Johnson,
                                   9   Inc.”); JOHNSON & JOHNSON SERVICES, INC.;
                                       DEPUY INTERNATIONAL LIMITED (erroneously sued
                            10         as “DePuy International, Ltd.”)

                            11
                                                                     UNITED STATES DISTRICT COURT
                            12
                                                                NORTHERN DISTRICT OF CALIFORNIA
                            13

                            14
                                       GREG REINECKE,                                 Case No. CV18-06848-YGR
                            15
                                                        Plaintiff,                    [PROPOSED] ORDER RE STIPULATION
                            16                                                        TO STAY ALL PROCEEDINGS
                                             vs.
                            17                                                        JURY TRIAL DEMANDED
                                       DEPUY ORTHOPAEDICS, INC.;
                            18         JOHNSON & JOHNSON SERVICES,
                                       INC.; JOHNSON & JOHNSON, INC.;                 Complaint Filed: September 24, 2018
                            19         DEPUY INTERNATIONAL, LTD.,
                                       THOMAS P. SCHMALZRIED, M.D.,
                            20         THOMAS P. SCHMALZRIED, M.D. A
                                       PROFESSIONAL CORPORATION; and
                            21         DOES 1 through 20, inclusive,

                            22                          Defendants.

                            23

                            24
                            25               TO ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                            26               Upon consideration of the Stipulation to Stay All Proceedings submitted by Plaintiff

                            27         GREG REINECKE and Defendants DEPUY ORTHOPAEDICS, INC., JOHNSON & JOHNSON,

                            28         JOHNSON & JOHNSON SERVICES, INC., DEPUY INTERNATIONAL LIMITED, THOMAS
   % $51(6  	                                                                                                        CV18-06848-YGR
7 +251% 85* //3
$ 7 7 2 5 1 ( < 6 $ 7  / $ : 
     /2 6 $1*(/ (6
                                                     [PROPOSED] ORDER RE STIPULATION TO STAY ALL PROCEEDINGS
                                   1   P. SCHMALZRIED, M.D., and THOMAS P. SCHMALZRIED, M.D. A PROFESSIONAL

                                   2   CORPORATION (hereafter collectively “the PaUWLHV´XSRQFRQVLGHUDWLRQRIDOOGRFXPHQWVILOHV

                                   3   DQGSOHDGLQJVLQWKLVDFWLRQDQGXSRQJRRGFDXVHVKRZQLWLVKHUHE\25'(5('WKDW
                                   4          1.     7KH3DUWLHV¶UHTXHVWIRUDVWD\RISURFHHGLQJVLV*5$17('

                                   5          2.     All proceedings in this action are hereby stayed, pending a decision by the Judicial

                                   6                 Panel on Multidistrict Litigation on whether this case should be transferred to In re
                                   7                 DePuy Orthopaedics, Inc. Pinnacle Hip Implant Products Liability Litigation,

                                   8                 0'/'RFNHW1R

                                   9          3.     Deadlines relating to any outstanding responsive pleading are extended pending
                            10                       entry of a Scheduling Order in the MDL court addressing responsive pleadings and

                            11                       the deadline to file any remand motion is extended pursuant to the MDL court's

                            12                       August 14, 2012 “Order Regarding Cases Removed from State Court,” and any
                            13                       subsequent orders that the MDL Court may issue.

                            14
                                              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                            15
                            16         Dated: November
                                              __________,
                                                       19 2018              _______________________________________
                            17                                              UNITED STATES DISTRICT COURT

                            18
                            19

                            20

                            21
                            22

                            23

                            24
                            25

                            26

                            27
                            28
   % $51(6  	                                                                      -1-                                 CV18-06848-YGR
7 +251% 85* //3
$ 7 7 2 5 1 ( < 6 $ 7  / $ : 
     /2 6 $1*(/ (6
                                                      [PROPOSED] ORDER RE STIPULATION TO STAY ALL PROCEEDINGS
                                   1                                    CERTIFICATE OF SERVICE

                                   2          I am over the age of eighteen years and not a party to the within-entitled action. My
                                       business address is 2029 Century Park East, Suite 300, Los Angeles, California 90067. On
                                   3   November 16, 2018, I served a copy of the within document(s):
                                   4          [PROPOSED] ORDER RE STIPULATION TO STAY ALL PROCEEDINGS

                                   5   on the interested party(ies) below:

                                   6   Kenneth M. Seeger
                                       Adam R. Salvas
                                   7   Brian J. Devine
                                       SEEGER SALVAS & DEVINE LLP
                                   8   455 Market Street, Suite 1530
                                       San Francisco, CA 94105
                                   9   Telephone: (415) 981-9260
                                       Facsimile: (415) 981-9266
                            10         Attorneys for Plaintiff

                            11              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                         : document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                            12              case who are registered CM/ECF users will be served by the CM/ECF system.
                            13              Participants in the case who are not registered CM/ECF users will be served by mail or by
                                            other means permitted by the court rules.
                            14

                            15                 I declare I am employed in the office of a member of the bar of this court at whose
                                       direction the service was made.
                            16
                                              Executed on November 16, 2018, at Los Angeles, California.
                            17

                            18
                            19
                                                                                                       Jerod Williams
                                                                                                             W lliams
                                                                                                             Wi
                            20

                            21
                            22

                            23

                            24
                            25

                            26

                            27
                            28
   % $51(6  	 
7 +251% 85* //3
$ 7 7 2 5 1 ( < 6 $ 7  / $ : 
     /2 6 $1*(/ (6
                                                                              PROOF OF SERVICE
